Citation Nr: 1759648	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  06-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to May 9, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1999 to May 2003. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The claim originates from an appeal of a rating assigned for the Veteran's service-connected right wrist disability.  The Board inferred the TIDU claim as part and parcel of the appeal for an increased rating in a September 2011 remand.  See Rice v. Shinseki, Vet. App. 447 (2009).  Although the RO had previously adjudicated and denied the claim in June 2008, and the Veteran had declined to pursue the matter in February 2009, subsequent statements signaled a renewed claim.  The matter of entitlement to TDIU was remanded for additional development. 

After the September 2011 remand, the RO issued a May 2013 rating decision granting entitlement to TDIU effective May 9, 2011.  This was not a full grant of the benefit sought on appeal, and the Veteran continued to express disagreement with the period prior to May 9, 2011.  The appeal, therefore, returned to the Board in June 2016.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2016 and March 2017, the Board remanded the claim in order to obtain outstanding VA medical records, including vocational rehabilitation records.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDING OF FACT

Prior to May 9, 2011, excluding periods during which a temporary total rating was assigned, the schedular criteria for a TDIU were not met, and the Veteran's service-connected disabilities, alone, did not otherwise render him unable to secure or follow a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for a TDIU are not met prior to May 9, 2011.  38 U.S.C. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Following a review of the record, including vocational rehabilitation records, various VA examination reports, ongoing treatment notes, employer statements, physician statements, and statements by the Veteran and his significant other, the Board finds that the evidence does not support entitlement to a TDIU during the period prior to May 9, 2011, because the most probative evidence does not show that his service-connected disabilities, alone or in combination, rendered him unable to secure or follow substantially gainful employment.  Indeed, the record shows that entitlement to a TDIU was denied by the RO in December 2004, December 2007, and June 2008 rating decisions, and that the Veteran even withdrew his appeal in a February 2009 statement.  

As an initial matter, for the period prior to May 9, 2011, excluding the periods during which a temporary total rating is already in effect, the schedular criteria for a TDIU are not met, as the Veteran had multiple service-connected disabilities but did not have a combined disability rating of at least 70 percent.  The Board acknowledges that the Veteran's service-connected disabilities related to his right upper extremity during that period had a combined rating of 60 percent and are considered a single disability for purposes of a TDIU because they resulted from a common etiology.  Nevertheless, because the Veteran had additional disability related to a left wrist scar, a combined disability rating of at least 70 percent was required to meet the threshold schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Here, excluding the periods during which a temporary total rating was assigned for convalescence following right wrist surgeries, the Veteran's combined disability rating was only 60 percent, even considering the bilateral factor.  Thus, the schedular criteria are not met, and a TDIU on a schedular basis is denied.  Id.

In order to warrant a TDIU on an extraschedular basis for that period, a threshold determination is required that the Veteran was rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.  The Board finds that such is not shown by the record.

The Board acknowledges that the record shows that the Veteran had periods of employment prior to May 9, 2011, but was generally unemployed.  His work history included work as a janitor, bartender, waiter, security guard, ferry boat operator, real estate agent, and that he worked in construction.  In the military, he served as a navigator for two and a half years and recruiter for 18 months just prior to separation.  The Board also acknowledges that the Veteran's right wrist disability was described as severe at times during the relevant period, including in February 2010.  It was also noted to cause significant physical impairment and functional loss.  During February 2007 vocational rehabilitation evaluation and in various written statements, the Veteran reported that he left employment that had heavy physical demands including running ferry boats and jobs as a security guard and janitor, due to his right wrist disability.  In further support of his claim, in a June 2007 statement, a VA physician certified that the Veteran's right wrist disability is probably permanent and recommended that the Veteran be excused from work that requires any use of his right upper extremity.

However, the most probative evidence of record shows that despite his right wrist disability, the Veteran was still capable of performing the mental and physical acts required by employment.  In this regard, a March 2007 VA examiner opined that sedentary work remained feasible as long as the restrictions on lifting were met and the Veteran was able to wear his splint.  The Board observes that the VA examiner also noted that vocational rehabilitation was getting involved to determine assistance with retraining; however, the record shows that the Veteran failed to appear for countless appointments with vocational rehabilitation and therefore, a determination was not made at that time.  In any event, the March 2007 VA opinion is consistent with a May 2010 VA provider's finding that that s/he was in agreement that the Veteran's right upper extremity was not fit for manual labor of any type, but that the Veteran would be more suited to cerebral or office-type activities, noting that the Veteran "does have an education that would probably support this type of occupational activity."  Significantly, the provider did not find or suggest that the Veteran would not be able to work at all in spite of his right wrist disability.  Indeed, the statement suggests that even considering his right wrist disability, the Veteran would still be able to perform office work.  

Consistent with those opinions, the record shows that the Veteran had experience as a recruiter, a navigator, in real estate, and had shown himself to be successful in school obtaining degrees and relatively good grades.  More specifically, during the relevant period, the Veteran obtained a real estate license and reported to vocational rehabilitation that he worked full time as a real estate agent from 2005 to 2007, but left due to poor management.  During a May 2010 VA examination, it was noted that it was only because of the economy that that employment in real estate was deemed not feasible.  The Veteran was able to succeed in school, despite his right wrist disability.  In February 2007, he reported that he completed a degree in psychology in 2005, and had also taken online courses at Central Texas College and San Diego College.  In February 2010 he reported he was taking online courses with University of Phoenix towards a degree in communications or Human Management, and in December 2010, he reported his grades as an A, B, and a possible D.  In February 2007, it was also noted that the Veteran had transferable skills from his work as a recruiter in the military, which he did for 18 months.  

The Board acknowledges that there were separate determinations made in February 2007, and again in January 2009, that the Veteran had a serious employment handicap, had not overcome his vocational impairment, and was not felt to have any reasonably developed employment/transferable skills from either the military and/or civilian training/work experience, particularly in an occupation that would not continue to aggravate his right wrist condition.  However, the Board accords those determinations limited probative value for various reasons.  Foremost, the February 2007 determination considered nonservice-connected disabilities.  Additionally, the background upon which both were based is incomplete, as they offered either no or incomplete discussion of the Veteran's education and employment history, including his degree in psychology, or his work in real estate and as a recruiter.  Finally, the Board finds that its findings as to limitations and, in particular, keyboarding - are inconsistent with the subsequent evidence that the Veteran was succeeding in college and able to take online classes. 

In this vein, to the extent that the Veteran had physical limitations and the June 2007 VA provider found that the Veteran should be excused from any work requiring any use of the right upper extremity, the Board notes that in June 2006, the Veteran was reportedly throwing a baseball or softball with his son.  In April 2009, the Veteran reported that he had moved twice in the last two weeks and while he had additional pain, he was nevertheless able to do it and did not believe his current pain to be a "serious setback."  In February 2010, he reported that he was doing some weight resistance on machines that do not require the hand, but only upper arms and forearms.  In June 2010, he specifically requested a stronger splint "to be used with heavy work" or "more strenuous activity."  Indeed, at that time, it was noted that the Veteran was using an ulnar support strap that "allows for full hand use" and the Veteran felt that the strap was effective.  

Further, despite the findings of limitation related to keyboarding, as discussed, the Veteran was able to go to school, including take online courses, and even achieve relatively good grades as reported in December 2010.  The Board also notes that during a May 2010 VA examination, he reported pain and flares with activities such as mowing the lawn and pushing, supporting that he did those activities.  And, though the Veteran is right hand dominant, during the examination he used his left hand to perform tasks associated with activities of daily living.  That observation is consistent with the Veteran's May 2007 statement indicating that he trained himself to use his left hand "for almost EVERYTHING," including preparing dinner and pouring milk.  Thus, it appears that the Veteran was able to compensate for his right wrist disability by using his left upper extremity.

To the degree that the record also shows complaints of chronic severe pain attributable to the right wrist disability throughout the relevant period, and that chronic pain was relied upon by counselors in determining the Veteran's employment impairment, the Board also notes the Veteran admitted to drug seeking and abuse of pain medication.  While in June 2009, the Veteran reported dismay that providers thought he was drug seeking, in February 2010, he "admit[ted] he was drug seeking in the past."  Indeed, in October 2009 and February 2010, it was noted that the Veteran was dishonest in his reports of pain medications he was taking, not reporting pain medication from private providers, and the record since service records show a lengthy history of drug seeking.  Thus, his general credibility is lacking, particularly when it comes to his reports of pain, and his argument regarding the effects of the pain medication for his right wrist, is not persuasive given evidence of the Veteran's abuse of such medication.  

The Board also notes other evidence calling into question the Veteran's credibility.  For instance, while he reported to VA providers that he left his job as an armed security guard because he was no longer able to perform his duties due to his right wrist disability, a December 2007 statement from the employer indicated that the Veteran was fired after multiple offenses of viewing inappropriate material on a computer.  While he disputed that account in a February 2009 statement, the Board can find no reason why the employer would provide inaccurate information to VA.  The Board also observes that the Veteran reported in the February 2009 statement that his "only bouts of substance abuse came after several surgeries coping with the loss of my hand and future."  However, the record shows the Veteran to have suffered from substance abuse issues prior to any surgery for his right wrist, as detailed in a November 2004 VA treatment note and elsewhere in the record.  Thus, the Board accords little probative weight to the Veteran's statements regarding the severity of his pain and impact of his right wrist disability on his ability to work.

The Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Here, the Board finds that the most probative evidence shows that, prior to May 9, 2011, the Veteran's service-connected right wrist and left wrist scar disabilities were not so severe as to have rendered him incapable of performing the physical and mental acts required by employment.  While the record shows that he had severe impairment related to his right wrist disability, he was found by a VA provider to be capable of office work, he was able to go to school, and he had both an education and work history that would support such work in a non-physically demanding environment.  He was also shown to still be physically capable despite his right wrist, and to compensate for his right wrist with his left hand.  As noted, the question is not whether the Veteran could find work, but whether he was physically and mentally capable of performing acts required by employment.  The Board finds that, considering only his service-connected disabilities, he was capable of obtaining and maintaining substantially gainful employment.
 
In light of the foregoing evidence, which does not show that the Veteran was unemployable as a result of his service-connected disabilities for the period prior to May 9, 2011, the Board finds that the criteria for a TDIU on any basis are not met.  The appeal is denied.


ORDER

A TDIU for the period prior to May 9, 2011, is denied. 



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


